DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 26, 2020 was filed on the mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “25” in Figure 1 has been used to designate both “mixer” and “DAC”. Typo in the drawing as the Specification paragraph [0043] defines corresponding element as “16a” that is not present in the Fig 1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraph [0045] of the specification lists “a mixes 16d” that is not present in Fig. 1 instead the corresponding element is marked as 16c (connected with DAC).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Paragraph [0017]: “In addition to this or as an alternative, the modulation frequency is based on or equal to a multiplication of the ramp slope of the radar under test with the difference of the respective processing time of the radar target simulator and the respective real radar target time” - the meaning  of the entire sentence is vague and unclear;
Paragraph [0020]: “Advantageously, for instance, the receiving unit and/or the transmitting unit can be implemented in a simple manner, thereby reducing inefficiencies” - there is no further elaboration in any part of the Specification the meaning of being “implemented in a simple manner”  and particular meaning of mentioned “inefficiencies”;
Paragraph [0021]: “providing a corresponding receive signal, and tracking the ramp slope of the radar under test on the basis of the receive signal especially as tracking information. Advantageously, this allows for highly accurate and efficient measurements or testing, respectively”- this declarative statement does not provide  specifics on the understanding of the “tracking the ramp slope” as it is not specified any further with respect of what and in relation with what the slope is tracked. It is not clear what kind of “measurements or testing” are “highly accurate and efficient” and in what respect;
Paragraph [0030]: “In addition to this, the radar target simulator 10 comprises a ramp slope estimating unit 13 configured to track the ramp slope of the radar under test 12 on the basis of the receive signal especially as tracking information” - this sentence does not have clear meaning for one of ordinary skills. It is unclear how “the ramp slope of the radar under test” is tracked by the “ramp slope estimating unit 13” and how the “tracking information” related to “the receive signal” which it is supposed to form “the basis of” tracking “the ramp slope of the radar under test”;
Paragraph [0037]: “Further advantageously, moving radar targets generated by the radar target simulator 10 may approximate as close as zero meter. In this context, even for the physical air gap between the radar under test 12 and the radar target simulator 10 there is no limitation. For instance, this helps indicating the respective radar behavior directly before an accident” - This entire paragraph is obviously missing some elements to be meaningful as a whole;
Paragraph [0038]: “unit 13 is configured to determine the corresponding frequency slope and/or the corresponding direction preferably on the basis of the tracking information” - the breadth of the meaning for the term “the tracking information” is not positively defined anywhere in the specification, weather it is change of the signal parameters over time or over the range or over any other defined matter suitable for the common or customary meaning of the term “tracking”. One of ordinary skills in the art would not unequivocally understand the limiting bounds of the invention.
Paragraph [0040]: “It is further noted that it might be particularly advantageous if with the abovementioned second delay unit 18b, the additional mixing stage 16b, the discrete Fourier transformation unit 21, the respective ramp slope of the radar under test is tracked. This information or the tracking information is exemplarily fed to a signal generation unit in the form of a numerically controlled oscillator 22” -these are unclear vague and grammatically incorrect sentences. One of ordinary skills would not understand the involvement of the listed element and their structural interaction to perform “respective ramp slope of the radar under test” tracking according to the first sentence. It is also unclear if the “information or the tracking information” is “in the form of a numerically controlled oscillator 22” or “a signal generation unit” is “in the form of a numerically controlled oscillator 22”. This grammatical form is unclear.
Paragraph [0053]: “With respect to both embodiments according to Fig. 1 and Fig. 2, it is noted that it might be particularly advantageous if the basis for said embodiments is to track the respective frequency modulation and to apply this information in a modulation in order to shift the frequency towards the set radar target distance” - this is lexically unclear sentence missing the substantial elements to define the clear intended meaning. It is unclear to one of ordinary skills in the art how “to shift the frequency towards the set radar target distance” as “the set radar target distance” is a measure of length and “the frequency” is a measure of frequency. To bring the sentence to the intended meaning the relation of “the set radar target distance” and  “frequency modulation” should be established;
Paragraph [0059]: “providing corresponding phase information preferably on the basis of the tracking information especially with the aid of a complex output” - the sentence is unclear not providing sufficient connection of the elements. It is unclear what “complex output” is “providing corresponding phase information” and what elements establish “basis of the tracking information”. The content of the entire paragraph does not further clarify this subject matter;
Paragraph [0063]: “configuring the signal generation unit to shift the respective radar target towards the corresponding beat frequency and/or towards the corresponding radar target range especially by setting the modulation frequency” - the sentence is vague and technically improper. Similarly, to as was mentioned for the paragraph [0053] interconnection of the “radar target range” and “the modulation frequency” is not clarified and intermixing of different measures is used;
Paragraph [0065]: “Additionally or alternatively, the radar target simulation method may comprise the step of shifting the respective radar target towards the corresponding beat frequency and/or towards the corresponding radar target range especially by setting the modulation frequency”-  this sentence is vague and technically improper. Similarly, to as was mentioned for the paragraph [0053] and [0063] interconnection of the “radar target range” and “the modulation frequency” is not clarified and intermixing of different measures is used.
The specification is replete with the plenty of  introductory words like “Advantageously”- 32 times; “Advantageous”- 11 times;  “Efficient” - 11 times; “Preferably”- 35 times; and “Especially”- 53 times. These Introductory words does not bare any clarification value and just make sentences vague and unclear.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“ramp slope estimating unit” in claims 1, 2, 5, 7;
“first delay unit” in claim 3; and
“second delay unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riffiod et al. (U.S. Patent 4661818A) hereinafter “Riffiod”.
Regarding claim 1, Riffiod teaches  a radar target simulator (Riffiod Abstract: “A simulator is provided for testing a radio altimeter of the type which emits a frequency-modulated wave”) with no lower target distance limitation  and (Riffiod column 1 lines 19-25: “The invention is used for testing distance-measuring apparatus and, more particularly, for testing radio altimeters. By way of a preferred example, interest will be concentrated, in the remainder of this text, on distances which may vary from 0 (with no lower target distance limitation) to 16 km (0 to 50,000 feet), or more (continuous distance emulation), and which radio altimeters, of the type known as FM-CW radio altimeters”), the radar target simulator comprising: a receiving unit configured to receive a radar signal from a radar under test and to provide a corresponding receive signal (Riffiod column 5 lines 5-9 and 58-61: “a fraction of the emitted signal, received by the receiving antenna 6 of the simulator 7, as well as a fraction of the signal which is actually emitted, followed by appropriate processing in an element 8”; “a second input terminal being connected directly to the receiving antenna 6 of the simulator, which may either be a receiving antenna or a coaxial tapping”); and a ramp slope estimating unit (“element 8”), wherein the ramp slope estimating unit is configured to track the ramp slope of the radar under test on the basis of the receive signal (Riffiod column 5 lines 36-44: “For the loop system formed jointly by the apparatus 1 and the simulator 7, this means that, when the value of Q is modified by a certain proportion, the value of G, that is to say the value of the slope p, as well, is modified in inverse proportion. Thus, by simulation, the apparatus 1 is caused to function in a manner which is effectively identical to that in which it would, in reality, operate in order to measure varying distances”).
Examiner’s note: Applicant admitted prior art - Riffiod (see Specification page 1 paragraph [0004]) is characterized by the Applicant as “Disadvantageously, in accordance with said object, said delay-simulator does not allow for a radar target simulation with no lower target distance and continuous distance emulation”.  It is noted that according to MPEP 2111.02 Effect of Preamble, Section I. PREAMBLE STATEMENTS LIMITING STRUCTURE: “Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989) (The determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application "to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification"), Examiner respectfully submits that the limitation in preamble, as written, is anticipated by the Applicant’s admitted prior art at least in virtue of the prior art column 1 lines 19-25 content.

Regarding claim 2, Riffiod teaches claimed invention as shown above for the claim 1, Riffiod further teaches the ramp slope estimating unit is configured to determine the corresponding frequency slope and/or the corresponding direction preferably on the basis of the respective tracking information (Riffiod column 2 lines 64-68 and column 3 lines 1-8: “According to another preferred embodiment of the simulator, the second devices are formed by the series arrangement of a frequency-to-voltage converter, at least one low-pass filter, a programmable voltage attenuator, and a voltage-controlled oscillator.
In these two embodiments, the first devices are preferably formed by the parallel-connection, between the receiving section and a mixer , of a reference delay-line, of value τref; and of a conductor which picks off a fraction of the received signal, by means of a coupler, the mixer beating subtractively between its two input signals, in order to generate the first signal at the frequency fref”).

Regarding claim 3, Riffiod teaches claimed invention as shown above for the claim 1, Riffiod further teaches the radar target simulator comprises a first delay unit especially for delaying the receive signal according to a first delay time (∆τ1) (Riffiod column 3 lines 1-4: “In these two embodiments, the first devices are preferably formed by the parallel-connection, between the receiving section and a mixer , of a reference delay-line, of value τref”).

Regarding claim 4, Riffiod teaches claimed invention as shown above for the claim 1, Riffiod further teaches the radar target simulator comprises a first mixer especially for applying a Doppler frequency (Riffiod column 5 lines 20-28: “In order to obtain a signal which can be identified as an echo signal corresponding to a given distance (simulated distance, Ds, represented by the quantity Q in this. particular case), the signal of frequency Q.G is mixed with the signal emitted by the apparatus 1, mixing being effected in a single-sideband mixer 11 (SSB mixer), which generates the subtractive beating between the high-frequency signal F, picked off by means of a coupler 37, and the signal of frequency fd, that is to say a simulator output-signal at the frequency F-Fd”. Examiner’s note- one skilled in the Art would appreciate that the above mentioned “fd” is the simulated Doppler frequency).

Regarding claim 5, Riffiod teaches claimed invention as shown above for the claim 1, Riffiod further teaches the ramp slope estimating unit comprises a second delay unit especially for delaying the receive signal according to a second delay time (∆τ2) (Riffiod column 5 lines 63-67: “the second input terminal is connected to a second input terminal of the mixer 13, via a reference delay line 14, the value of which, τref, is known as a result of a measurement performed by an accurate method”), and/or wherein the ramp slope estimating unit comprises a complex output especially for providing corresponding phase information preferably on the basis of the respective tracking information (Riffiod Column 6 lines 22-24: “The element 9, shown in FIG. 4, essentially comprises a phase-locked loop, which is formed, in a known manner, by a phase comparator 15”).

Regarding claim 6, Riffiod teaches claimed invention as shown above for the claim 1, Riffiod further teaches the ramp slope estimating unit comprises a second mixer especially for mixing the receive signal with a delayed version of the receive signal (Riffiod Column 5 lines 62-68 - column 6 line 1: “the first input terminal is connected directly to a mixer 13, for example a diode type mixer, and the second input terminal is connected to a second input terminal of the mixer 13, via a reference delay line 14, the value of which, τref, is known as a result of a measurement performed by an accurate method. The mixer 13 mixes the wave which has been delayed in 14, and the wave which has not been delayed”.

Regarding claim 8, Riffiod teaches claimed invention as shown above for the claim 1, Riffiod further teaches  the radar target simulator comprises a signal generation unit being especially configured to set a modulation frequency preferably on the basis of the respective tracking information and/or the corresponding direction and/or the corresponding radar target distance (Riffiod Column 6 line 23-35: “The element 9, shown in FIG. 4, essentially comprises a phase-locked loop, which is formed, in a known manner, by a phase comparator 15, a filtering and amplifying device 16, a voltage-controlled oscillator 17 (VCO), and a programmable frequency-divider 18, which is controlled from a display unit 19 for displaying the distance simulated, Ds- At one reference input terminal, the comparator 15 receives the output signal from the mixer 13, at the frequency fref, and, at another input terminal, receives the output signal from the VCO 17, after division by an integer M across the divider 18. After filtering and amplification in 16, the output signal from the comparator 15 controls the VCO 17”).

Regarding claim 9, Riffiod teaches claimed invention as shown above for the claim 8, Riffiod further teaches the signal generation unit comprises or is a controlled oscillator, preferably a numerically controlled oscillator or a voltage-controlled oscillator, and/or wherein the modulation frequency is set on the basis of a relation between the ramp slope of the radar under test and a respective processing time of the radar target simulator (Riffiod Column 6 line 23-35: “The element 9, shown in FIG. 4, essentially comprises a phase-locked loop, which is formed, in a known manner, by a phase comparator 15, a filtering and amplifying device 16, a voltage-controlled oscillator 17 (VCO), and a programmable frequency-divider 18, which is controlled from a display unit 19 for displaying the distance simulated, Ds- At one reference input terminal, the comparator 15 receives the output signal from the mixer 13, at the frequency fref, and, at another input terminal, receives the output signal from the VCO 17, after division by an integer M across the divider 18. After filtering and amplification in 16, the output signal from the comparator 15 controls the VCO 17”).

Regarding claim 10, Riffiod teaches claimed invention as shown above for the claim 8, Riffiod further teaches the signal generation unit is configured in a manner that it behaves like a frequency-shifting unit especially for creating Doppler effects (Riffiod Column 11 lines 15-25: “The second signal processing chain is then formed, between the output terminal of the mixer 13 and a first input terminal of the SSB mixer 11, by the connection, in cascade, of a frequency-to-voltage converter (FVC) 25, denoted by a composite rectangle, if appropriate a circuit-changing switch 26, the programmable attenuator 27, and a voltage-controlled oscillator 28. The converter 25 outputs a voltage signal possessing the frequency fref”).

Regarding claim 11, Riffiod teaches claimed invention as shown above for the claim 8, Riffiod further teaches wherein the signal generation unit is configured to shift the respective radar target towards the corresponding beat frequency and/or towards the corresponding radar target range especially by setting the modulation frequency, and/or wherein the modulation frequency is based on or equal to a multiplication of the ramp slope of the radar under test with the difference of the respective processing time of the radar target simulator and the respective real radar target time (Riffiod Column 2 lines 34-42: “In the radio altimeter under consideration, both the 35 modulation-frequency excursion ∆F and the beat frequency fb, between the emitted waves and the received waves, are kept constant, and equal to predetermined values, as a result of which only the duration, T, of the modulation sawtooth varies, this duration representing the distance D which is to be measured (and therefore, in an inversely proportional manner, the sawtooth slope, p)”).

Regarding claim 12, Riffiod teaches claimed invention as shown above for the claim 1, Riffiod further teaches the radar target simulator comprises an amplifying unit, preferably an adjustable amplifying unit, being especially configured to set a gain with respect to a response signal to be transmitted to the radar under test (Riffiod Column 7 lines 2-10: “the use of several loop amplifying-filters, which can be switched as a function of the distance Ds displayed at 19, as indicated by the circuit-changing switch 21, the utilization, which is known, of several VCO, at 17, the frequency ranges of which partially overlap, and, if appropriate, the use of several reference delay-lines, which can be switched from the display element 19, and which are associated with an equivalent number of different phase-loops”).

Regarding claim 13, Riffiod teaches claimed invention as shown above for the claim 1, Riffiod further teaches the radar target simulator comprises a transmitting unit being especially configured to transmit a response signal to be transmitted to the radar under test (Riffiod Column 5 lines 29-31: “This simulator output-signal is transmitted, by the emit- ting antenna 12 of the simulator, to the receiving antenna 3 of the apparatus 1”).

Regarding claim 14, Riffiod teaches claimed invention as shown above for the claim 1, Riffiod further teaches the receiving unit comprises at least one of an antenna, a third mixer, an analog-to-digital converter, or any combination thereof (Riffiod Column 5 lines 6-7: “the emitted signal, received by the receiving antenna 6 of the simulator 7”), and/or wherein the transmitting unit comprises at least one of an antenna, a fourth mixer, a digital-to-analog converter, or any combination thereof (Riffiod Column 5 lines 30-32: “This simulator output-signal is transmitted, by the emit- ting antenna 12 of the simulator, to the receiving antenna 3 of the apparatus 1”).

Regarding claim 15, Riffiod teaches A radar target simulation method with no lower target distance limitation and continuous distance emulation (Riffiod column 1 lines 19-25: “The invention is used for testing distance-measuring apparatus and, more particularly, for testing radio altimeters. By way of a preferred example, interest will be concentrated, in the remainder of this text, on distances which may vary from 0 (with no lower target distance limitation) to 16 km (0 to 50,000 feet), or more (continuous distance emulation), and which radio altimeters, of the type known as FM-CW radio altimeters”), the radar target simulation method comprising the steps of: 
receiving a radar signal from a radar under test (Riffiod column 5 lines 6-7: “the emitted signal, received by the receiving antenna 6 of the simulator 7”); 
providing a corresponding receive signal (Riffiod column 5 lines 7-9: “as well as a fraction of the signal which is actually emitted, followed by appropriate processing in an element 8”); 
and tracking the ramp slope of the radar under test on the basis of the receive signal (Riffiod column 5 lines 36-44: “For the loop system formed jointly by the apparatus 1 and the simulator 7, this means that, when the value of Q is modified by a certain proportion, the value of G, that is to say the value of the slope p, as well, is modified in inverse proportion. Thus, by simulation, the apparatus 1 is caused to function in a manner which is effectively identical to that in which it would, in reality, operate in order to measure varying distances”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Riffiod in view of Deliberis, Jr. (U.S. Patent 6075480A) hereinafter “Deliberis”. 
Regarding claim 7, Riffiod teaches claimed invention as shown above for the claim 1, Riffiod further teaches the ramp slope estimating unit comprises a frequency estimating unit especially for applying a transform, to a signal resulting from mixing the receive signal with a delayed version of the receive signal (Riffiod column 6 lines 1-9: “The mixture of these two waves produces a beat signal, of frequency fref, such that:                          
                            
                                
                                    f
                                
                                
                                    r
                                    e
                                    f
                                
                            
                            =
                            
                                
                                    τ
                                
                                
                                    r
                                    e
                                    f
                                
                            
                            P
                        
                    		(7)
since the value                         
                            
                                
                                    τ
                                
                                
                                    r
                                    e
                                    f
                                
                            
                        
                     fixed, and known, it is possible to obtain the slope p directly, by measuring the frequency fref”).
Riffiod does not teach applying a Fourier transform, preferably a discrete Fourier transform, to a signal resulting from mixing. 
Deliberis teaches applying a Fourier transform, preferably a discrete Fourier transform, to a signal resulting from mixing (Deliberis column 6 lines 8-10: “The RF/IF waveform generator (a signal resulting from mixing) uses FFTs and IFFTs in order to develop realistic digital samples for evaluation software and Doppler images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar target simulator of Riffiod applying a Fourier transform to a signal resulting from mixing as taught by Deliberis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar target simulator of Riffiod, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to applying a Fourier transform to a signal resulting from mixing as taught by Deliberis with the predictable result of obtaining the slope p of FMCW signal as needed in Riffiod (Column 6 lines 7-8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Y. K. Kwag, Y. C. Park, S. C. Park and B. G. Choi, "Real-time complex signal simulation technique for the multi-mode radar signal processor," Proceedings of International Radar Conference, 1996, pp. 620-624, doi: 10.1109/ICR.1996.574553.;
Riffiod (U.S. Patent 4679049A) teaches a delay simulator for FM-CW range measuring apparatus;
 Loesch et al. (German patent Document Publication DE102014223990A1) teaches a method for detecting at least two targets with a radar sensor, comprising emitting at least one frequency-modulated transmission signal, which has at least two signal sequences;
Cordry et al. (U.S. Patent 3341849A) teaches a self-calibrating radio altimeter;
Strauch et al. (U.S. Patent 4107679A) teaches a frequency modulator for high-precision range measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648